Case 19-05530   Doc 19   Filed 05/24/19 Entered 05/24/19 13:08:02   Desc Main
                           Document     Page 1 of 5
Case 19-05530   Doc 19   Filed 05/24/19 Entered 05/24/19 13:08:02   Desc Main
                           Document     Page 2 of 5
Case 19-05530   Doc 19   Filed 05/24/19 Entered 05/24/19 13:08:02   Desc Main
                           Document     Page 3 of 5
Case 19-05530   Doc 19   Filed 05/24/19 Entered 05/24/19 13:08:02   Desc Main
                           Document     Page 4 of 5
Case 19-05530   Doc 19   Filed 05/24/19 Entered 05/24/19 13:08:02   Desc Main
                           Document     Page 5 of 5
